Motion by appellant denied insofar as it is for reargument. Cross motion by third-party defendant-respondent is treated herewith as opposition to the remainder of appellant’s motion, which is for leave to appeal to the Court of Appeals and to stay enforcement by plaintiff-respondent of the judgment in this action; and said portion of appellant’s motion is disposed of as follows: Appellant is granted leave to appeal to the Court of Appeals only insofar as this court’s order is in favor of plaintiff-respondent and against appellant; and denied such leave insofar as said order pertains to the third-party action. Stay of enforcement of judgment is denied, as unnecessary; the stay obtained by appellant’s undertaking, previously given, continues pending appeal to the Court of Appeals (CPLR 5519, subd. [e]). In our opinion, questions of law have arisen as between the plaintiff-respondent and appellant which ought to be reviewed. The findings of fact have been affirmed. The following question is certified: Was the order of this court, dated January 8, 1968, properly made? Christ, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.